OPINION — AG — **** STORED VEHICLES REQUIRE LICENSE **** USED VEHICLES STORED ON PRIVATE PROPERTY AND UNTAGGED SINCE 1963 ARE SUBJECT TO THE PROVISIONS OF TILE 47 O.S. 1971 22.5 [47-22.5]  AND 47 O.S. 1971 22.18 [47-22.18] WHICH REQUIRE RESPECTIVELY AN ANNUAL LICENSE FEE TO BE PAID AND MAKING IT UNLAWFUL TO HAVE IN ONE'S POSSESSION AN UNLICENSED VEHICLE AND VIOLATIONS OF THE ABOVE SECTIONS MAKE THESE VEHICLES SUBJECT TO SEIZURE UNDER THE PROVISIONS OF SECTION 22.20 (47 O.S. 1971 22.20 [47-22.20]) (JAMES H. GRAY)